 $
 .   $             '



                                                                           CLERK'S OFFICE U,s. Dlsm cour
                                                                                  AT ROANOKE,VA
                                                                                       FILED

                            IN THE UNITED STATESDISTRICT COURT                   SEP 12 2219
                       FO R TH E W ESTE RN DISTR ICT O F VIR G INIA            JULI          ,
                                   R OA N O K E D IV ISIO N                   BY;

CHARI,IE GRANT STEPHENS,                      )    CASE NO.7:18CV00172
                                              )
               Plaintiff,                     )
v.                                            )    M EM ORANDUM OPINION
                                              )
SGT.BYRD,ET AL.,                              )    By: Hon.GlenE.Conrad
                                              )    SeniorUnited StatesDistrictJudge
         Defendants.                          )
         Theplaintiff,Charlie GrantStephens,a Virginiainm ateproceeding pro K ,filed thiscivil

rightsactionptlrsuantto42U.S.C.j1983.Stephensallegesthatafterhistransferfrom onejailto
another,ajailofficialdiscriminatedagainsthim becauseofhisracebyrefusingtoretum hisBible            .
and legalpapers,and otheroo cialsfailed to retrievethem forhim . Afterreview oftherecord,

the courtconcludes that severalof Stephens'submissions,ECF Nos.38,49,50-53,must be

liberally constnzed,jointly,as nmendments to Stephen's allegations. W hile such piecemeal
construction ofthecomplaintisnotconsistentwith theFederalRulesofCivilProqedure,in light

oftheplaintiffspro #: stam s,thecourtwillgrantthese nmendm entsand considerhisallegations
                       ..




aspresented in al1ofhisfilings. See,e.R.,Erickson v.Pardus,551U.S.89,90-95 (2007).ln so
doing,thecourtconcludesthatthedefendantsareentitledtosllmmaryjudgment.
                                              1.                   '                .




         Taking Stephens'am ended complaintin the lightmostfavorable to him ,he allegesthe

following sequenceofevents.From January 2017 to January 2018,Stephenswasincarcerated at

theW estern VirginiaRegionalJail(1ûW VRJ''). The W VRJchaplain provided Stephenswith a
Gt ife Recovery Bible,''a specially designed version to help him reconnect to G od w hile also

helpinghim in hisrecoveryfrom substance addictions.Verif.Brief.2,ECF No.50.
        In January 2018,Stephens and Antwain Strange,an African Am erican inmate who had

also received a Life Recovery Bible while at W VRJ,were transferred to a New River Valley

RegionalJail(tW RVRJ'')facility.OnJanuary 10,2018,bothStrangeandStephensaskedSergeant
(&çSgt.'')ByrdforpermissiontoretrievetheirBiblesandlegalpapers9om theirpersonalproperty.
Byrd refused. Later,Byrd allowed Strange to collect llis property item s,including his Life

R ecovery Bible. Stephensrenew ed lzis requestto recover his Bible and otherproperty item s,but

Byrd refused,allegedly because ofStephens'race. Captain M urphy laterallegedly agreed with

StephensthatByrd had likely rettumed Strange'sBible because ofhisrace.l

        ln January 2018,Stephensalso asked Sgt.éallforreturn ofhisBibleand legalpapers.
Hallsaidthathewasnotallowed tohavethem . In Janumy,and again in February 2018,Stephens

asked Captain M up hy forhisBible and legalpapers. M urphy said he would bring the item sto

Stephenssoon,butfailed to do so. Compl.4,ECF No.1;Am .Compl.4,ECF No.17. Stephens

also asked Sg4.Nowers,who said thathe would Eçlook into it,heneverdid.'' Am .Compl.3,ECF

N o.17. W hen Stephens asked N owers again in February 2018,the sergeantsaid,GlYou're not

goingtogetit(bible),sof'
                       u**inggetoverit-''Id.
        In February 2018,Stephensalso told Captain Fleeman abouthistransferand hisdesireto

have hisBible and papers. Fleem mlsaid he w ould ltcheck on itand getback to''Stephens. Brief

9,ECF No.38.He did not. W hen Stephensasked Sgt.M cNeily forreturn ofitisBibleand legal

papers,thesergeantsaidthathecould havetheitemsback.Hetold Stephensto send him am itten

request,and he w ould have the item s retum ed that snm e night. Stephens wrote the request,but

neverreceived aresponse.


        l On August1,2018,Stephenstold Captain M urphy aboutByrd'sactions--denying StephenshisBible,
whileallowing Strange toretrievehisBible ofthesametype. M urphy stated,StsYou know why hegothisand you
didn'tgetyolzrs.' Stephensreplied EYes,becausehe'sblack.' Capt.M urphy nodded in agreement'' Verif.Brief2,
ECF No.53.

                                                   2
       Stephenswasnotprovided with acopy oftheNRVRJInmateHandbook untilApril2018.

Thus,from January 10to m id-April2018,he did notknow thathe could requesta donated Bible

from the prison library. W hen he verbally asked oftk ers forreturn ofhis Bible,no one told him

abouthow to ask for a donated one. A fterhe received an inm ate handbook and learned there w as

agrievanceprocedure,heasked,unsuccessfully,forgrievanceform s.Stephensalso followed the

firststep ofthe grievanceprocedtlre,by filing num erousw ritten requestform s asking forrettm lof

his Bible and papers. H enevergota response.

       Stephensfiled hisinitialj1983 complaintin April2018,suing only thejail. Afterthe
courtnotified him thatthejailwasnota properdefendanttmder j1983,hefiled an amended
complaintthatmisjoinedmany claims.Thecourtnotified him ofthisproblem,andinJuly2018,
he filed a second am ended com plaint,nam ing these offcersasdefendants: Byrd,H all,M cN eily,

Nowers,Fleeman,and M urphy. Stephensallegestwo constitutionalclaims:(1)the defendants
deprived him ofaBible,in violation ofhisFirstAm endm entrightto freeexercise ofhisreligious

beliefs;and (2)Byrddeniedhim equalprotection by discriminating againsthim because ofhis
'
race,in violation ofthe Fourteenth Amendment. He seeksonly m onetary damages. On July 18,

2018,the courtserved the case on the defendants.
                                 .




       In lateM ay2018,theNRVRJchaplainadvised Stephensthatjailpolicypermittedhim to
havehisBiblein hiscell.Thechaplaintold Stephenstowritearequest,and hewould check into

it.Thechaplain neverreceived thatrequest.

       On August 1,2018,M urphy asked Stephens why the list of defendants in the law suit

included M urphy. H e told Stephens,&C1thought1gave yourbible back to you,itw as m issing the

coverand you asked w hy.'' Brief 12,ECF N o.38. Stephens said no one had returned hisBible.




                                               3
M urphy retum ed the Bible to Stephens on August 8,2018. In Septem ber 2018,Stephenswas

transferred to a state prison facility.

        Thedefendantshave sled am otion to dism iss,orin the altem ative,m otion forsllmm ary

judgment,supported by affidavits. They argue thatStephens failed to exhaustadmirlistrative
remediesregardinghisclaimsbeforefilingthislawsuit,asrequired under42U.S.C.j1997e(a),
and thatthey are entitled to qualified im munity as to his claim s for dnmages. Stephens has

respondedto theirmotion,m aking itripefordisposition.z

                                                    I1.

                                      A .The Standard ofReview

        A m otion to dism issteststhe legalsufficiency ofa com plaint. See,e.g.,BellAtl.Corp.v.

Twombly,550U.S.544,553-63(2007).$ç(T)hecomplaintmustbedismissedifitdoesnotallege
enough factsto state a claim to reliefthatisplausible on itsface.'' G iarratano v.Johnson,521F.3d

298 302 (4thCir.2008).3 Thedefendantshavesupportedtheirmotiontodismisswith affidavits
on which thecourth:srelied in reviewing theirargum entson exhaustion and qualifed im mllnity.

        If,on amotion underRule 12(b)(6)or 12(c),mattersoutside the pleadingsare
        presented to and notexcluded by the court,them otion mustbe treated asone for
        summary judgment tmder Rule 56.Al1 parties must be given a reasonable
        opportunity topresentallthematerialthatispertinenttothem otion.




        2 W eeksafterfilinghisresponsetothedefendants'm otion, Stephensfileddiscoveryrequestsw iththecourt.
Themagistratejudgegrantedthedefendants'motiontostaydiscovery,pendingthecourt'sdecisiononthedefendants'
m otion. Stephenshasfailed to dem onstratethatany ofthediscovery inform ation herequested wasnecessaryto his
responsetothedefendants'argumentsofexhaustionandqualitiedimmunity,asrequired.Fed.R.Civ.P.56(d).
         3 Thecourthasom ittedinternalquotation m arks,alterations,andcitationshereandelsewheretllroughout
thisopinion,unlessotherwisenoted.


                                                    4
Fed.R.Civ.P.12(d). Accordingly,the courtwillconsiderthedefendants'motion underthe
summaryjudgmentstandard.4
       An award ofsummary judgmentis appropriate Slifthe movantshowsthatthere isno
genuinedisputeasto anymaterialfactandthemovantisentitledtojudgmentasamatteroflam ''
Fed.R.Civ.P.56(a).Foraparty'sevidencetoraiseagenuineissueofmaterialfactsufficientto
avoid summaryjudgment,itmustbettsuchthatareasonablejtlry could ret'
                                                                  urn averdictforthe
non-movingparty.''Andersonv.LibertyLobby.Inc.,477U.S.242,248(1986).lnmakingthis
determination,Gçthe courtisrequired to view the factsand draw reasonable inferencesin a light

mostfavorabletothenonmovingparty.''Shaw v.Stroud,13F.3d791,798(4thCir.1994).
                          B. TheExhaustion ofAdm inistrativeRem edies

       A prisoner carmot bring a civilaction concerning prison conditions until he has first

exhaustedavailableadministrativeremedies.42U.S.C.j1997e(a).Thisexhaustionrequirement
is Gtmandatory.'' Ross v.Blake, U .S.-      -   ,   136 S.Ct.1850,1856 (2016). To comply with
j1997e(a),aninmatemustfollow eachstepoftheestablishedgrievanceprocedurethatthefacility
providestoprisonersandmeeta11deadlineswithinthatprocedtlrebeforefilinghisj 1983action.
SeeW oodfordv.Nco,548U.S.81,90-94(2006).W hetherornottheparticularfonnofreliefthe
inmatedesiresisavailableunderthejail'sadministrativeprocedtlre,hemust,nevertheless,exhaust
properly al1availablerem ediesunderthatprocedure before bringing a civilaction in this court.

1d.at85.

       The defendants bearthe burden ofproving the ax rm ative defense thatStephens failed to

exhaustavailable administrative rem ediesregarding lzisclaim sbefore filing suit. Jonesv.Bock,


       4 Asrequired by Roseboro v, Garrison,528F.
                                                2d 309 (4th Cir.1975),the com'twarned Stephensthat
judgmentmightbegranted forthedefendantsifhedid notrespondto theirmotion by tilingaftidavitsorother
documentscontradicting theirargum entsand evidence. SeeN otice,ECF N o.26. Stephenshassubm itted veritied
responsestothedefendants'motion,ECF No.38,andotherbriefsin response,towhichthedefendantshavereplied.
                                                     5
549U.S.199,212 (2007).Oncetheyhavedoneso,Stephensmayyetescapesummaryjudgment
under j1997e(a)ifhe statesfactsshowing thatthe remediesunderthe established grievmwe
procedurewerenotGtavailable''tohim .Ross,136S.Ct.at1859(notingthatcircllmstancesmaking
prison grievanceproceduresunavailable tiwillnotoften arise''). Generally,Glan admiistrative
rem edy isnotconsidered to have been available ifa prisoner,through no faultofhis ownswas

preventedf'
          rom availinghimselfofit''Moorev.Bermette,517F.3d717,725(4thCir.2008).
       TheNRVRJhasan esetablished inm ate grievanceprocedure. SeeM em .Supp.M ot.Dism .

Ex.1,W instonDecl.!!6-7,ECFNo.25-1.
              Ajailinmatewhowishestosubmitagrievancemustfirstsubmitaninmate
       requestform statinghiscomplaintand requesting agrievanceform . ln responseto
       the inm ate request, a shift comm ander meets with the inm ate to attem pt to
       inform ally resolve the com plaint. lf that attem pt is unsuccessful, the shift
       comm anderissuestheinm ateagdevanceform .ThatinitiatestheNRVRJ'Sfonnal
       grievance process.

               TheNRVRJhasathree-step formalgrievanceprocedureto addressinm ate
       complaints. An inmatefirstsubm itsa grievanceform detailinghiscomplaint.An
       adm inistrator responds to the grievance. Ifthe inm ate is notsatisfed with the
       adm inistrator'sresponse,the inmate can appealtothe deputy superintendent. The
       deputysuperintendentrespondstotheappeal.lftheinmateisstillnotsatistied,the
       inmate can appealto (the superintendent). (His)response isfinal. Once (the
       superintendenthaslrespondedtotheinmate'sappeal,Ehisjadministrativeremedies
       attheNRVRJareexhausted.

J.
 tlsThereareseparateformsforinmaterequestsandinmategrievances.SuperintendentW inston,
adefendantin thisaction,m aintainsrecordsofevery inmaterequestorgrievanceform filed atthe

NRVRJ.W inston'srecordsdo notreflectthatStephenseverfiled any requestform orgrievance

fonu abouthis claimsthathe wasthevictim ofrace discrimination and thatjailofficialshad
repeatedly refused or failed to rettzrn his Bible. On this evidence,the defendants argue that

Stephensfailedtocomplywithj 1997e(a)beforeflinghisj1983claims,andthathiscourtaction
should bedism issedaccordingly.


                                             6
       GtExhaustion givesan agency an opportunity to correctitsown mistakeswith respectto the

progrnm sitadministersbeforeitishaled into federalcourt.''W oodford v.N go,548 U.S.81,89

(2006).StephensdidnotgiveNRVRJofficialsthatopportunityregardinghisracediscdmination
claim against defendantByrd. In response to the defendants'm otion,he has not alleged or

providedany evidencethatheevertiledarequestfonn orasked foragrievanceto lodgehisclaim

with oftkialsthathe had experienced racialdiscrimination atthejail. W ithoutevidence that
Stephenseven attempted to utilizethejail'sgrievanceprocedure onthisissue,hehasnoviable
claim thatthe procedure was unavailable to him to raise the issue. Accordingly,the courtwill

grantthemotionforsummaryjudgmentunderj1997e(a)astohislmexhausted equalprotection
claim. BecauseStephensisno longerconsned atthejail,thecourtwilldismissthisclaim with
Prejudice.
       Stephensstatesin verifiedpleadings,however,thatasrequiredby thegrievanceprocedure,

hefiled requestform sm any timesbetween January and August2018,asking forthereturn ofhis

Bible.Heallegedlydidnotreceiveany responseto hisrequestform s.Healsostatesthatheasked

for,butwasnotprovided with,a grievance form forthisissue.Finding m aterialdisputesoffact

asto whetherjailoftkials'adionsmade the grievanceprocedtlretmavailableto Stephenswith
regardtohisBible,thecourtcnnnotgrantsummaryjudgmenttmderj1997e(a)astohisreligious
rights claim .




                                             7
                                      C.QualisedImmtmity
       The doctrine of qualified im mtmity shields governm ent officials from civil dnm ages

liability Gçso long as their conduct ûdoes notviolate clearly established statutory or constitutional

rightsofwhich areasonableperson would havelcnom A.'''M ullenix v.Luna, U .S.  -      -   ,   136 S.Ct.

305,308(2015)(quotingPearsonv.Callahan,555U.S.223,(2009)).GGTOovercomethisshield,
aplaintiffmustdemonstratethat:(1)the defendantviolatedtheplaintiffsconstitm ionalrights,
and(2)therightin question wasclearly establishedatthetimeoftheallegedviolation.''Adams
v.Ferguson,884 F.3d219,226(4th Cir.2018);seealsoCrousev.Town ofM oncksCom er,848
F.3d 576,583(4th Cir.2017). In shorq Gsltlheprinciplesofqualified immllnityshield an officer
9om personalliability when an officerreasonably believesthathisorherconductcomplieswith

the law .'' Pearson,555 U .S.at244.

       ûtlnm atesclearlyretainprotectionsaffordedbytheFirstAm endment,includingitsdirective

thatno 1aw shallprohibitthe free exercise ofreligion.'' O'Lone v.Estate ofShabazz,482 U .S.

342,348(1987).çslnordertostateaclaim forviolationofrightssecuredbythe(FirstAmendmentj
Free Exercise Clause,an inmate,asa threshold matter,mustdemonstrate that:(1)he holds a
sincerereligiousbelief;and(2)aprisonpracticeorpolicyplacesasubstantialburdenonhisability
topracticehisreligion.''W ilcoxv.Brown,877F.3d 161,168(4thCir.2017).
       (A1Eçsubstantialburden''isonethatputgsjsubstantialpressure on an adherentto
       m odifyllisbehaviorandtoviolatellisbeliefs,oronethatforcesapersontoEGchoose
       between following the precepts of her religion and forfeiting (governmentall
       benetits,ontheonehand,and abandoning oneofthepreceptsofherreligion on the
       otherhand.                                      .

Lovelacev.Lee,472F.3d 174,182 (4thCir.2006).Prisonpracticesdonotsubstantiallyburden
an inm ate's rights if they m erely m ake his religious exercise m ore expensive,inconvenient,or

even difficult. Calvarv Christian Ctr.v.CityofFredericksbtux,800F.Supp.2d760,774 (E.D.


                                                 8
I




    Va.2011)(citingLivingW aterChurch ofGodv.CharterTwp.ofM eridian,258 F.App'x729,
    739 (6th Cir.2007)(unpublishedl);M idrash SephardieInc.v.Town ofSurfside,366F.3d 1214,
    1227(11thCir.2004)(holdingthatsubstantialbtlrdenmustEGplacemorethananinconvenienceon
    religiousexercise').Moreover,becauseGGtheConstitutiondoesnotguaranteeduecareonthepart
    of state officials,''an officer's inadvertent or negligent deprivations of an inmate's ability to

    practice hisreligiousbeliefsdo notpresenta constitutionalclaim . Lovelace,472 F.3d at 194.

           Stephens has stated thathe is a Christian and thatw ithout a Bible for severalm onths at

    NRVRJ,hewasGçunabletopracticehisreligion''from January 1,2018,untilhisBiblewasretum ed

    to him on A ugust8,2018.A m .Com pl.4,ECF N o.17. In supportoftheirm otion,the defendants

    provideevidencethatGûlulnderNRVRJpoliùy,inmatesareallowedtokeepsoft-coveredbooksin
    theircells,including Bibles. TheNRVRJm aintains soft-covered Biblesthatare available atno

    costto inmatesupon theirrequest.'' M em.Supp.M ot.Ex.1,W inston Aff.!4,ECF No.25-1.
    SuperintendentW inston GGmaintainlslrecordsofevery inmate request''fonn filed by NRVRJ
    inmates.Id.at!5.Accordingtohisrecords,Cûstephensneverputinarequesttoreceiveoneof
    theJail'sbibles.''1d.at!4.Stephensdoesnotcontradictthedefendants'evidenceorallegethat
    heeveraskedanyone,verballyorinm iting,foraBible(otherthanhisownltofurtherhisreligious
    practice.

           Asaninitialmatter,Stephenshasnoj1983claim basedonallegedviolationsofjailpolicy.
    Section 1983 vindicatesonlyrightsprotectedby theConstitution orfederallaws,notstatelawsor

    jailpolicies. Rehberg v.Paulk,566U.S.356,361(2012). Thus,even ifjailofficials'alleged
    refusalsorfailtlrestoreturnStephens'Biblecouldbeconsideredviolationsofjailpolicy,theyare




                                                   9
notactionableassuchunderj 1983.5 SeeUnitedStatesv.Caceres,440U.S.741,752-55(1978);
Ricciov.Cty.ofFairfax.Va.,907F.2d 1459,1469(4thCir.1990).
       Stephens'allegations also suggestthatmany ofthe defendantsintended to follow jail
policy and retrieve his Bible,butthey failed to do so only outof oversight or confusion of one

inmatewith another. Such actionsarenothing m orethan negligence and,thus,cannotsupporta

claim thatthey deprived Stephensofconstitutionalrights. Lovelace,472 F.3d at 194.

       Stephensalso concedesthathe hadno constitutionalrightto possesshisown Biblewhile

injail,andthecourtagrees.See,e.g.,Nicholsonv.Lolley,No.96-553+ -5,1999U.S.Dist.LEXIS
15534 at*60(S.D.Ala.Aug.19,1999)(holdingthatçiplaintiffhasnoconstimtionalrighttohave
the use of his ow n personal        .   Bible while incarcerated.'). à4oreover,Stephens has not
dem onstrated thathe suffered a substantialburden on his religiousrig
                                                                    'hts while he was denied

possession ofhispersonalBibleatNRVRJ.Hemay havepreferred hispersonalcopy oftheçctaife

Recovery Bible''to assisthim with hisstruggleto overcomehisaddictions. However,hehasnot

identified any religiousdifferencebetween thatBibleand otherBibles,norhashe identified any

Christianpracticehecouldnothaveexercisedjustaswellwith adonatedBiblethatjailofficials
would have provided to him upon request. Yet,over the eight-month period before offcials

returnedhispersonalBible,Stephensneverrequested aBibleotherthan hisown.Thereisalso no

evidencethathe attempted toptlrchaseanotherBible.

       Stephenssimplyhasnotstatedfactsshowingthatthejailpolicy orjailox cials'actions
pressured him to violate his religious beliefs or to abandon any religious precept. Lovelace,472

F.3d at 182. Atthe m ost,the defendants'failure to return Stephens'personalB ible required him

to m ake extra effortto regain that Bible or to take steps to obtain another Bible. M ere


        5 The defendantshave allfiled declarationsstating thatifStephenshad asked them to retrievehis
Bible,they would have done so.
inconvenience and m inorexpense cannotconstitute a substantialbtlrden forptlrposesofa First

A m endm entclaim .Living W aterChlzrch ofG od,258 F.App'x at739. Because Stephensfailsto

demonstrate thatthe defendants'actions orpoliciesplaced a substantialbtlrden on hisreligious

practice,he has not shown that they violated his First Amendm ent rights. Furthermore,the

defendantscould reasonably believethattheirconductdid notdeprive Stephensofhisability to

practicehisreligion.Rather,theycould reasonablyhaverelied on thejail'spolicy ofproviding
inm ateswith aBible upon requestassuffcientprotection ofStephens'religiousneed foraBible.

On thisrecord,thecourtconcludesthatthedefendantsareentitledto summaryjudgmentonthe
grotm d of qualified im m tm ity against Stephens' claim s for m onetmy dam ages on his First

A m endm entclaim .

                                            111.

       Forthereasonsstated,thecourtwillgrantthedefendants'motionforsummaryjudgment.
A n appropdate orderw illissue thisday.

       TheClerk isdirected tosend copiesofthism em orandum opinion and accompanyingorder

to plaintiffand to counselofrecord forthedefendants.
       ENTER : This lQ      day ofSeptember, 2019.

                                                                  #
                                                   SeniorU nited States DistrictJudge
